Citation Nr: 1522883	
Decision Date: 06/01/15    Archive Date: 06/16/15

DOCKET NO.  13-15 509	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial compensable rating for service-connected bilateral hearing loss (BHL).

2.  Entitlement to an increased rating for service-connected chronic low back strain, currently at 40 percent.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty from November 1972 to August 1975.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Offices (ROs).  In an August 2009 rating decision, the RO in Huntington, West Virginia granted service connection and assigned an initial noncompensable rating for BHL effective March 25, 2004.  In an October 2009 rating decision (notice was not sent until November 2009), the RO in Boston, Massachusetts continued the previously established 40 percent rating for service-connected chronic low back strain and denied a TDIU.  

In November 2013, the Veteran testified before the undersigned at a hearing held at the Boston RO.  While the Board may now proceed in making a decision as to the hearing loss claim, additional development is needed before the Board can make decisions as to the low back and TDIU claims.  These latter two issues require REMAND prior to adjudication.


FINDING OF FACT

Pure tone threshold averages and speech discrimination percentages correspond to auditory acuity no worse than level I for the right ear and level IV for the left ear.


CONCLUSION OF LAW

The criteria for an initial compensable rating for service-connected BHL have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.103, 3.159, 3.321, 3.340, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.15, 4.16, 4.85, 4.86, Diagnostic Code 6100 (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

Before addressing the merits, VA has a duty to notify a claimant seeking VA benefits.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159.  Notice must be provided of the evidence necessary to substantiate the benefit(s) sought, that VA will seek to obtain, and that the claimant should submit.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Notice of how a rating and an effective date will be assigned if the benefit(s) sought is/are granted also must be provided.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notification must be before initial adjudication or, if it was not required then, there must be subsequent adjudication.  Pelegrini, 18 Vet. App. at 112.

Neither Veteran nor his representative has alleged a notice error, as required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  May 2004 and March 2005 letters contained information on the criteria for establishing service connection, the evidence required in this regard, and the Veteran's and VA's respective duties for obtaining evidence.  The first was prior to initial adjudication regarding service connection via a July 2004 rating decision.  As service connection later was granted, the purpose of notice was fulfilled.  Notice with respect to an increased initial rating, a downstream issue, is not required.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  In any event, it was provided after doing so became required in October 2006, April and October 2007, and December 2009 letters as well as a March 2008 supplemental statement of the case.  An October 2008 letter finally reiterated the duties for obtaining evidence.

In addition to the duty to notify, VA has a duty to assist a claimant seeking VA benefits.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This includes, as implied from the notification that must be provided, aiding the claimant in the procurement of relevant records whether they are in government custody or the custody of a private entity.  38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c)(1-3).  A VA medical examination also must be provided and/or a VA medical opinion procured when necessary in order to render a decision.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

VA treatment records regarding the Veteran have been obtained by VA.  No private treatment records regarding his BHL have been obtained by VA, since none have been identified by him or his representative.  Further, none have been submitted by them.  There may be Social Security Administration (SSA) records (see remand), but all indications are that they do not relate to BHL.  In June 2004, October 2007, December 2008, July 2009, and February 2013, the Veteran underwent VA medical examinations for BHL.  Each examiner interviewed and assessed him as well as, with the exception of the February 2013 examiner, reviewed the claims file.  Yet this examiner reviewed evidence relevant to BHL.  This determination is fully informed by these actions.  As such, no inadequacy is found.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  None has been alleged by the Veteran or his representative.

Significantly, neither the Veteran nor his representative has identified any necessary notice or assistance development that as of yet has not been completed.  No such uncompleted necessary development is apparent from review of the claims file.  It was suggested at the November 2013 hearing that a more recent VA medical examination for BHL was needed.  However, that was because the 2009 examination was believed to be most recent.  A decision from the Board was requested (based upon the 2013 audiological evaluation results) once the 2013 examination was acknowledged.  In sum, no further notice or assistance is required.  VA's duties to notify and to assist indeed have been satisfied.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio, 16 Vet. App. at 183.  Adjudication thus may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).

The issues on appeal must be explained, and the submission of outstanding evidence must be suggested.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the beginning of the November 2013 hearing, the undersigned identified the rating for service-connected BHL as an issue on appeal and explained that the level of severity of his symptoms was of primary import.  Questions were asked by the Veteran's representative on the severity of his symptoms to include for BHL in between these actions.  Outstanding evidence was identified during this process, but not specifically with respect to BHL.  The undersigned accordingly did not suggest submission of any.

II.  Increased Initial Rating

Several rules govern the Board in making determinations on the merits.  Only the most salient evidence must be discussed even though all the evidence must be and thus has been reviewed.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  Persuasive or unpersuasive evidence must be identified, however, and reasons must be provided for rejecting favorable evidence.  Gabrielson v. Brown, 7 Vet. App. 36 (1994), Wilson v. Derwinski, 2 Vet. App. 614 (1992); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Both medical and lay or non-medical evidence may be discounted in light of its inherent characteristics and relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  When there is an approximate balance of positive and negative evidence, the claimant must be afforded the benefit of the doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

A.  Schedular

Ratings represent as far as practicably can be determined the average impairment in earning capacity due to a disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  A rating is assigned under the Rating Schedule by comparing the extent to which a claimant's disability impairs his ability to function under the ordinary conditions of daily life, as demonstrated by his symptoms, with the rating criteria for the disability.  Id.; 38 C.F.R. § 4.10; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  So that the rating equitable and just, the disability's history must be taken into account along with all other relevant evidence.  38 C.F.R. §§ 4.1, 4.6.  Examinations must be interpreted and if necessary reconciled to form a consistent picture of the disability.  38 C.F.R. § 4.2.  

If two ratings are potentially applicable, the higher rating is assigned if the disability more nearly approximates the criteria required for it.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  Paralleling the general benefit of the doubt, however, any reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Different ratings may be assigned for different periods of time for the same disability, something known as staging the rating.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).  Where a disability increased in severity, consideration therefore must be given to when the increase occurred.

BHL is evaluated pursuant to 38 C.F.R. §§ 4.85 and 4.86, Diagnostic Code 6100.  Examinations must be conducted by a state licensed audiologist without the use of hearing aids.  38 C.F.R. § 4.85(a).  Auditory acuity is measured by a pure tone threshold test in the frequencies of 1000, 2000, 3000 and 4000 cycles per second (hertz) and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85(a), (d).  There are eleven auditory acuity levels of hearing impairment, ranging from level I for essentially normal hearing through level XI for profound deafness.  38 C.F.R. § 4.85(b), (c).  Based on the intersection point of the auditory acuity level for each ear, a rating for hearing impairment is derived from Table VII.  38 C.F.R. § 4.85(e); Bruce v. West, 11 Vet. App. 405 (1998).

The auditory acuity level present in each ear usually is derived from Table VI, which considers the pure tone threshold average and the speech discrimination percentage.  38 C.F.R. § 4.85(b).  Table VIa, which considers only pure tone threshold average, is used when the examiner certifies that use of the speech discrimination percentage is not appropriate.  38 C.F.R. § 4.85(c).  When there is an exceptional pattern of hearing loss, as when the pure tone threshold at 1000, 2000, 3000, and 4000 hertz is 55 decibels or more or is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the auditory acuity level for each ear is derived from either Table VI or Table VIa depending on which results in the higher level.  38 C.F.R. §§ 4.86(a), (b).  The derived level further is elevated to the next higher level when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  38 C.F.R. § 4.86(b).

At February 2004 VA audiological testing, the Veteran was found to have normal hearing sloping to moderate high frequency sensorineural hearing loss in his right ear and mild gradually sloping to moderately severe sensorineural hearing loss in his left ear.  Specifically, his air conduction pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
10
15
35
45
Left
45
50
Not taken
60

Pure tone thresholds averaged 26 (rounded from 26.25) decibels in the right ear and 52 decibels (rounded from 51.67) in the left ear.  Speech discrimination measured using an unknown test was 92 percent in the right ear and 96 percent in the left ear.  

At the June 2004 VA medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:  


Hertz

1000
2000
3000
4000
Right
10
15
40
45
Left
45
45
60
60

Pure tone thresholds averaged 28 (rounded from 27.50) decibels in the right ear and 53 (rounded from 52.5) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 96 percent in each ear.  It was determined that the Veteran had mild high frequency sensorineural hearing loss in his right ear and mild sloping to moderate sensorineural hearing loss in his left ear.

The Veteran's pure tone thresholds, in decibels, at the October 2007 VA medical examination were as follows:


Hertz

1000
2000
3000
4000
Right
10
10
45
45
Left
40
55
65
60
Pure tone thresholds averaged 28 (rounded from 27.50) decibels in the right ear and 55 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 98 percent in the right ear and 96 percent in the left ear.  The Veteran had normal hearing sloping to moderate sensorineural hearing loss in the right ear and mild sloping to moderately severe sensorineural hearing loss in the left ear.

At the December 2008 VA medical examination, the Veteran's pure tone thresholds, in decibels, were as follows:


Hertz

1000
2000
3000
4000
Right
10
15
40
40
Left
45
55
55
60

Pure tone thresholds averaged 26 (rounded from 26.25) decibels in the right ear and 54 (rounded from 53.75) decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 98 percent in the right ear and 94 percent in the left ear.  It was determined that the Veteran had normal hearing sloping to mild sensorineural hearing loss in the right ear and mild sloping to moderately severe sensorineural hearing loss in the left ear.

Neither pure tone thresholds nor speech discrimination was performed during the assessment of the Veteran at the July 2009 VA medical examination.  Those from the December 2008 VA medical examination were considered instead.  It was determined that the Veteran had bilateral sensorineural hearing loss, with the left ear being worse than the right ear.

The Veteran's pure tone thresholds, in decibels, at the February 2013 VA medical examination were as follows:


Hertz

1000
2000
3000
4000
Right
20
20
50
50
Left
55
55
60
70
Pure tone thresholds averaged 35 decibels in the right ear and 60 decibels in the left ear.  The Maryland CNC test revealed speech discrimination of 98 percent in the right ear and 88 percent in the left ear.  It was determined that the Veteran had bilateral sensorineural hearing loss.

Based on the aforementioned, an initial compensable rating for the Veteran's service-connected BHL is not warranted.  Ratings for hearing loss are derived mechanically from the auditory acuity level assigned based on pure tone threshold averages and/or speech discrimination percentages.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  There is very little judgment involved in determining the rating because of the dispositive nature of this average and/or percentage.  The pure tone thresholds reflected in the February 2004 VA treatment record and upon VA medical examination in June 2004, October 2007, and December 2008 do not represent an exceptional pattern of hearing loss in either ear.  Therefore, the auditory acuity level for both ears on these occasions is to be derived only from Table VI.  The pure tone threshold averages and speech discrimination percentages for both ears correspond to an auditory acuity level of I under Table VI.

The pure tone thresholds reflected at the February 2013 VA medical examination represent an exceptional pattern of hearing loss, but only for the left ear.  Each threshold indeed is 55 decibels or more in this ear.  The auditory acuity level for the left ear on this occasion therefore is to be derived from Table VI or Table VIa, while the auditory acuity level for the right ear is to be derived only from Table VI.  Under Table VI, the pure tone threshold average and speech discrimination percentage correspond to an auditory acuity level of III for the left ear and to auditory acuity level I for the right ear.  The pure tone threshold average for the left ear under Table VIa corresponds to an auditory acuity level of IV.  This level, as it is one level higher than the level derived from Table VI, is most appropriate.

Under Table VII, the intersection point of auditory acuity level I in the Veteran's better right ear and auditory acuity level I in his poorer left ear corresponds with a noncompensable rating.  A noncompensable rating is warranted from February 2004 through at least December 2008, in other words.  The intersection point of auditory acuity level I in the Veteran's better right ear and auditory acuity level IV in his poorer left ear also corresponds with a noncompensable rating.  In other words, a noncompensable rating remains warranted even as of February 2013 notwithstanding that his hearing loss in both ears but particularly in the left ear had worsened.  The only other evidence of the severity of his BHL are the Veteran's own reports from the aforementioned occasions and his hearing testimony.  Even assuming they are competent as well as credible, they cannot be converted into pure tone threshold averages or speech discrimination percentages.

Consideration has been given to the benefit of the doubt and reasonable doubt overall as well as the assignment of a staged rating, but the preponderance of the evidence is against an initial compensable rating for BHL.  There accordingly is no reasonable doubt overall to resolve to his benefit.  A staged rating is not assigned because the aforementioned determination applies to the entire period under appeal.  Indeed, a compensable initial rating was not warranted initially or for many years thereafter.  The worsening of the Veteran's BHL further was not severe enough to warrant a compensable initial rating most recently.  His claim as it pertains to his service-connected BHL, in sum, is denied.

B.  Extraschedular

As an alternative to assigning a rating under the Rating Schedule, one may be assigned on an extraschedular basis.  38 C.F.R. § 3.321(b); Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).  First, it must be determined that the service-connected disability picture is so unusual or exceptional that the schedular criteria are inadequate.  Thun v. Peake, 22 Vet. App. 111 (2008).  This includes the impact of each such disability as well as the combined impact of them all.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  It then must be determined whether there are other related factors such as marked interference with employment or frequent periods of hospitalization.  Thun, 22 Vet. App. at 111.  Referral finally must be made for extraschedular rating consideration.  Id.

An October 2004 VA treatment records documents that the Veteran was issued a hearing aid for his left ear.  He reported at the February 2013 VA medical examination that he used it on a part-time basis.  Also at this examination as well as the other such examinations, he reported difficulty understanding and difficulty hearing in most situations.  He clarified that this difficulty is worse in noisy situations.  At an October 2006 hearing (with regard to the previously appealed issue of entitlement to service connection for bilateral hearing loss), the Veteran testified that having to ask others to repeat themselves is embarrassing, that he has to turn the television volume up, and that he does not know where sound is coming from in noisy situations which makes them overwhelming.  It similarly was opined at the February 2013 examination regarding his ability to work that he would have difficulty locating sounds particularly without his hearing aid.  Further, it was opined that the Veteran should be able to use the telephone with his right ear and to communicate in most situations especially if given preferential seating.

With respect to the aforementioned, the Veteran's competency and credibility are not in dispute.  It is reiterated that the applicable schedular rating criteria assign an auditory acuity level to each ear based on pure tone threshold averages and speech discrimination percentages measured without hearing aids in a sound controlled room.  The Veteran's symptoms and their resultant effects are contemplated adequately by these criteria.  His service-connected BHL disability picture is not unusual or exceptional, in other words, because the criteria reasonably describe it.  They indeed address all severity levels of difficulty hearing in general and speech in specific including the Veteran's difficulty which has ranged from none to moderately severe in degree.  They further address his difficulty at its worst even though it is less with his hearing aid.  While he obviously usually is in environments were sound is not controlled, use of a sound controlled room per the criteria finally is proper.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  

It is reiterated that the Veteran's symptoms have been taken into account.  More specifically, all of his symptoms where are attributable to his service-connected BHL have been taken into account.  The Veteran has reported some dizziness, unsteadiness, and imbalance, but there is no indication in the VA treatment records or upon any VA medical examination that these symptoms are due to his BHL.  A lack of notation where it would be expected, to include during treatment or examination, is noteworthy.  Buczynski v. Shinseki, 24 Vet. App. 221 (2011).  That the Veteran's aforementioned symptoms have not been attributed to his BHL accordingly strongly suggests that such attribution is not warranted.  Some of the symptoms attributed to the Veteran's BHL are not set forth in the applicable schedular rating criteria, but this does not render them inadequate.  To reiterate the above, the resultant effect of his symptoms in combination is difficulty hearing.  This is typical, not unusual or exceptional, for one with BHL.

Because the rating criteria are adequate, referral for consideration of the assignment of an extraschedular rating is not warranted.  Discussion of whether there are related factors therefore is unnecessary.  Even if the criteria were inadequate, however, referral still would not be warranted because these factors do not exist.  There is no indication from any source that the Veteran ever, much less frequently, has been hospitalized for his service-connected BHL.  There also is no indication from any source of marked interference with employment beyond that already contemplated by the assigned schedular rating.  While the Veteran contends he cannot work, in that one of the issues on appeal is a TDIU, he does not contend this is due to his service-connected BHL.  The interference with employment noted in the opinion rendered at the February 2013 VA medical examination, simply difficulty locating sounds and in noisy situations, is far from marked.  The concessions referenced therein to make employment possible for the Veteran, using the right ear over the left and preferential seating, further seem best characterized as minimal.

C.  TDIU

When a higher rating is sought, entitlement to a TDIU due to the service-connected disability or disabilities involved must be considered if the issue is either expressly raised by the Veteran or reasonably raised by the evidence.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  A TDIU is warranted when the Veteran is unable to secure or follow a substantially gainful occupation due to service-connected disability or disabilities rated at less than 100 percent.  38 C.F.R. §§ 3.340, 4.15, 4.16.  In asserting entitlement to a TDIU, the Veteran did not mention service-connected BHL.  Yet, the impact of this disability on his ability to work will be considered, as will the impact of every other service-connected disability, when a determination in this regard is made.  (This will occur following other action directed on remand.)  Consideration of a TDIU at this time, in sum, is not warranted.

ORDER

An initial compensable rating for service-connected BHL is denied.


REMAND

Although the delay entailed by a remand is regrettable, Board adjudication of the Veteran's entitlement to an increased rating for service-connected chronic low back strain and to a TDIU cannot occur yet.  Undertaking additional development prior to this adjudication is the only way to ensure that he is afforded every possible consideration.  He must be afforded such consideration.  That VA has a duty to assist him in substantiating his claim indeed is reiterated.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

I.  Records

The duty to assist includes making as many requests as necessary to obtain treatment records in government custody, unless they do not exist or further requests are deemed futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  The claimant shall be notified if any requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).  VA treatment records, some of which concern the Veteran's back, are available.  Others likely exist since they are not dated through the present.  These others must be requested, especially since they are within VA's custody.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, a May 2013 SSA letter reveals that the Veteran was found disabled even though he does not receive disability benefits.  This implies the existence of SSA records.  They must be requested, as they may be pertinent to the Veteran's back given that it is a significant disability.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010); Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  He and his representative must be notified if either requests ultimately are unsuccessful.
II.  Medical Examination

If a VA medical examination has been provided, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  Adequacy occurs when the Board can perform an informed adjudication.  Barr, 21 Vet. App. at 303.  In a higher rating context, this means the examination must be contemporaneous.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  The last VA medical examination for the Veteran's service-connected chronic low back strain was in February 2013.  It thus is just over two years old.  A new examination is not required due solely to the passage of time.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  In addition to being a few years old, however, the aforementioned examination may no longer be contemporaneous.  The Veteran indeed testified at the November 2013 hearing that his back symptoms were worse in comparison to at this examination.  Accordingly, arrangements must be made for a new VA medical examination.  This must include consideration of any associated objective neurologic abnormalities, particularly of the legs, as VA treatment records and examinations are in conflict in this regard.

III.  Inextricably Intertwined

Issues are inextricably intertwined when a determination on one could have a significant impact on the outcome of the other.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  The appropriate remedy is to defer adjudication of the impacted issue until the issue that may cause the impact has been adjudicated.  Id.  The Veteran's entitlement to a TDIU is inextricably intertwined with his entitlement to an increased rating for service-connected chronic low back strain.  Indeed, determining whether a TDIU should be considered on a schedular or an extraschedular basis depends on whether the Veteran has a service-connected disability rated at 60 percent or more or service-connected disabilities rated at 70 percent or more with one rated at 40 percent or more.  38 C.F.R. § 4.16(a).  Each pending issue, whether service connection (if any are filed in the near future) or increased rating such as that for the Veteran's service-connected chronic low back strain, thus must be resolved with resolution of the TDIU issue deferred until this occurs.

Given the above, a REMAND is directed for the following:

1.  Make as many requests as necessary to obtain all of the Veteran's updated VA treatment records, particularly those concerning his back and his legs (as potentially associated objective neurologic abnormalities).  Associate all available records with the claims file.  Notify the Veteran and his representative of any lack of success regarding the aforementioned.

2.  Make as many requests as necessary to obtain all of the Veteran's SSA records, including the decision that found him to be disabled, all other decisions, and all the treatment records and/or evaluations upon which any decision was based.  Associate all records received with the claims file.  Notify the Veteran and his representative pursuant to established procedure of any lack of success regarding the aforementioned.

3.  Then, arrange for the Veteran to undergo a VA medical examination for his service-connected chronic low back strain.  The examiner should review the claims file (documenting such in a report to be placed therein) and should document in the report an interview with the Veteran regarding his history, symptoms, and their impact on his work and daily life.  All necessary tests (including those tests for unfavorable ankylosis and associated objective neurologic abnormalities) shall be performed, the results of which shall be set forth in the report.  For such leg abnormalities, the examiner shall discuss the conflict in the VA treatment records and medical examinations.  The examiner finally shall opine as to the Veteran's ability to work with his chronic low back strain and any associated neurologic abnormalities.
4.  Finally, readjudicate the claims for an increased rating for service-connected chronic low back strain-and for a TDIU (after all other pending issues, whether service connection or increased rating, are resolved).  If applicable, determine the appropriateness of referral for extraschedular consideration.  Issue a rating decision if any determination made is wholly or partially favorable to the Veteran.  If any determination is wholly or partially unfavorable to him, issue a supplemental statement of the case (SSOC).  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative, and place a copy in the claims file.  Allow them the requisite time period to respond to a SSOC before processing for return to the Board.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, for example, may impact the determination made.  His failure to report for a VA medical examination may have the same impact.  38 C.F.R. § 3.655 (2014).  The Veteran also is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to the issue(s) subject to this remand.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  They must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


